Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/5/2020 is acknowledged. The applicant attempted to traverse the restriction by asserting no search burden exists.  This a not a valid traverse because 371 National Stage applications are restricted based on Unity of Invention.  The search burden is not germane to such restrictions.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig 2 does not show ““a vacuum suction device on one end of the carrier.”  Rather, the figure clearly shows the suction 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and recited “a carrier integrally disposed on the support platform.”  This limitation is inconsistent with the specification and additional limitations of claim 1.  The specification discloses that, rather than being integrally disposed, the carrier is disposed as a separate piece on the platform.  The additional limitations of claim 1 confirm this by requiring a distinct surface between the carrier and the platform.  The examiner will examine the claims assuming the carrier and platform are separate. The applicant MUST remove the term “integrally” from the claims. 
In claims 3 and 11, the limitation requiring the vacuum suction device to be “disposed on one end of the carrier” is not consistent with the specification.  Figure 2 clearly shows that the suction device is not on the carrier, but rather next to it.  The examiner will examine the claims assuming the suction device is next to the carrier. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP H0870013 (see of record drawings and examiner provided EPO text for citations).
As to claims 1, 3-8 and 11, JP ‘013 discloses a bonding device for a display panel, comprising: a support platform 45; and a carrier 48 integrally disposed on the support platform fig 2-ab); wherein a first surface of the support platform and a first surface of the carrier are configured to carry the display panel and are positioned on a same horizontal plane (see annotated fig below); wherein a second surface of the carrier is disposed on a second surface of the support platform (see annotated fig below), and the second surface of the support platform is on a same horizontal surface as the second surface of the carrier; wherein a distance between the first surface of the support platform and the second surface of the support platform is equal to a height of the carrier (see annotated fig below); and wherein relative positions of the support platform and the carrier are fixed (para 20, 48 is fixed relative to 45 since they move with the same mechanism); and further comprising a vacuum suction device (suction holes, para 16,) disposed next to one end of the carrier; and a press head 35 above the carrier and platform (figs 2a-b, fig below, para 13-25).


    PNG
    media_image1.png
    334
    628
    media_image1.png
    Greyscale



As to claims 2, 9 and 10, JP ‘013 discloses the press head as detailed above.  The examiner is interpreting “a pressing pressure of the head” as any pressing pressure of the head, including the initial contact the head makes with 24.  The smallest amount of pressing pressure the head is capable of exerting (any pressuring less than zero) is inherently less than the load bearing capacity of the support platform and carrier because for 23 to properly bond to 24, the structural integrity of 45 and 48 must remain intact.  If 45 and 48 collapsed under any pressure from the head, the bond would not form properly. Therefore, JP ‘013 discloses the device wherein a load bearing capacity of the support platform is greater than a pressing pressure of the press head, and a load bearing capacity of the carrier is greater than the pressing pressure of the press head.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘013 as applied to claims 1 and 8 above, and further in view of JP H07130795.

JP ‘013 disclose a press head as detailed above.  If it is not taken that JP ‘013 inherently discloses a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head, the following rejection is set forth:

JP ‘795 discloses bonding device capable of bonding a display panel, with a carrier (uppermost vertical protrusion of 13) and a support platform 13, a press head 2 above the carrier and the support platform (fig 11-12, para 28-30).  The carrier and support platform remain intact after being subjected to the press head, and thus a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify JP ‘013 such that the thus a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head as taught by JP ‘795 as doing such provides support for the objects being bonded. 

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure. JP200422184 (cited in IDS) discloses a press head above a carrier and support platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748